                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
ARABIAN SUPPORT & SERVICES         )
COMPANY, LTD.,                     )
                                   )
                    Plaintiff,     )
                                   )         Civil Action
          v.                       )         No. 15-12951-PBS
                                   )
TEXTRON SYSTEMS CORPORATION,       )
                                   )
                    Defendant.     )
___________________________________)


                      MEMORANDUM AND ORDER

                         March 19, 2019



Saris, C.J.

                             INTRODUCTION

     This is a dispute arising out of the sale of cluster bombs

– also known as sensor fuzed weapons (“SFWs”) - to the Saudi

Arabian government. Plaintiff Arabian Support & Services Co.

(“ASASCO”), a Saudi Arabian company, brings this action against

Defendant Textron Systems Corporation (“Textron” or “TSC”), a

Massachusetts-based defense contractor, alleging that it is

entitled to six percent of the value of TSC’s sale of bombs to

Saudi Arabia as compensation for its efforts to help TSC secure

the contract. ASASCO seeks compensation from TSC based either on

the promise of additional compensation for securing the sale of

                                  1

the cluster bombs or on the promised opportunity to provide

offset services related to the sale. In the First Amended

Complaint (Docket No. 107) (“Compl.”), ASASCO asserts claims of

fraudulent inducement (Count I), intentional misrepresentation

(Count II), negligent misrepresentation (Count III), quasi

contract/implied contract/promissory estoppel (Count IV), quasi

contract/unjust enrichment/quantum meruit (Count V), and

violation of the Massachusetts Consumer Protection Act, M.G.L.

c. 93A (“Chapter 93A”) (Count VI). The parties have engaged in

extensive discovery.

              Before the Court is TSC’s motion for summary judgment on

all counts (Docket No. 190) and three motions to strike certain

witness statements and opinions (Docket Nos. 194, 196, and 221).

TSC also renews its motion for judgment on the pleadings (Docket

No. 193).1 After hearing, the Court ALLOWS TSC’s motion for

summary judgment on all counts. The Court DENIES AS MOOT all

three motions to strike because resolution of the motion for

summary judgment does not depend on any of the disputed

testimony or expert opinions. The Court also DENIES TSC’s

renewed motion for judgment on the pleadings on the ground the

Court has ruled on the motion for summary judgment.





1   The Court previously denied the motion without prejudice (Docket No. 135).

                                                              2

                            BACKGROUND
     Unless otherwise noted, the following facts are undisputed.

I. The Beginning of the TSC-ASASCO Relationship

     In order to sell munitions and other defense items to the

government of Saudi Arabia, TSC needed a consultant in Saudi

Arabia who could provide it with access to Saudi government

officials and convince those officials to budget funding towards

TSC-specific products. The relationship between TSC and ASASCO

largely developed through interactions between Avedis (Avo)

Boyamian, TSC’s Director of Middle East Business Development,

and Mansour Al-Tassan, ASASCO’s President and founder. At the

recommendation of General Abdullah Hamdan, considered the

“father” of the modern Saudi Arabian air force, Boyamian and Al-

Tassan began to discuss working together in 2001. By 2003, the

men were discussing the market potential of selling cluster

bombs to the Royal Saudi Air Force. In the spring of 2004, TSC

began to discuss internally how best to structure a business

relationship with ASASCO.

     One key hurdle to the relationship was ensuring that any

agreement and compensation scheme was lawful under U.S. and

Saudi law. To that end, Robert Kemp, TSC’s General Counsel,

sought legal advice from the International Law Firm in Riyadh on

how to structure the relationship. On March 24, 2004, he emailed

attorney Yusuf Giansiracusa, asking about the permissibility of


                                3

engaging a marketing consultant on a fixed monthly fee basis and

the feasibility of ASASCO’s serving as a service center provider

in Saudi Arabia. Giansiracusa advised that “[e]mploying a

marketing consultant for one or many different projects and/or

products is, in general, permissible as a matter of Saudi law.”

Pl. Ex. 27.2 But he cautioned that if a consultant’s “fixed fee

is merely a commission re-styled as a fixed fee, it will not be

permissible if the commission would not be permissible.” Id.

Giansiracusa approved of the idea of using ASASCO as a service

center provider and suggested that there is “no reason in

principle that Asasco [sic] couldn’t act as a marketing

consultant as well as a Service Centre operator under separate

contracts.” Id. Finally, he noted that “[a]s a lethal product,

the SFW cannot be sold through an agent.” Id.

              On April 30, 2004, Boyamian forwarded a letter to ASASCO,

which stated: “The Textron Systems’ management team would

appreciate your advocacy support for the [Royal Saudi Air Force]

procurement of SFW. In recognition of your advocacy, TSC is

prepared to appoint ASASCO as a service center for support to

the [Royal Saudi Air Force] SFW program.” Pl. Ex. 32.





2 Record citations are the exhibit numbers designated by the parties as
described in the tables of contents (Docket Nos. 228, 229, 230, and 231).

                                                              4

     Kemp emailed Giansiracusa again on July 8, 2004 requesting

advice on the possibility of paying ASASCO via a commission for

securing the sale of the bombs. Kemp wrote:

     [W]e do not have a business case for a joint venture
     with ASASCO because of the nature of this
     weapon . . . . In addition, because of the potentially
     great expense of engaging a consultant on a fixed,
     periodic, non-contingent fee basis, we have been asked
     to determine whether it would be possible to engage an
     advocate of the type described above on a commission
     basis, i.e. with the amount of the payment based on
     the size of the ultimate order received and contingent
     upon the receipt of an order.

     Avo [Boyamian] has identified ASASCO as the likely
     advocate for Textron Systems, and he anticipates that
     they will expect a fee in the range of four percent
     (4%) of a sale.

Pl. Ex. 37. On September 1, 2004, Vernon Cassin of the

International Law Firm advised Kemp that the sale of munitions

in Saudi Arabia is governed by the Council of Ministers

Resolution No. 1275 (“Resolution 1275”). Resolution 1275 states,

in relevant part:

     No firm holding a contract with the Saudi Government
     for the supply of arms or equipment required by the
     Saudi Government may pay any sum as a commission to
     any intermediary, sales agent, representative or
     broker. This prohibition shall apply regardless of the
     nationality of the firm or the nationality of the
     intermediary, sales agent, representative or broker.
     It shall apply also whether the contract was concluded
     directly between the Saudi Government and the firm or
     through a third-party State.




                                5

Pl. Ex. 39. Cassin advised Kemp that the proposed TSC-ASASCO

relationship had “a significant risk of falling within the scope

of the relationships prohibited under Resolution 1275.”                   3   Id.

              On September 15, 2004, Boyamian emailed Al-Tassan, asking

to meet in person to discuss the legal opinion provided by

Cassin. When Boyamian and Al-Tassan met in Cairo a week later,

Boyamian confirmed that TSC was prepared to pay ASASCO an amount

equal up to five percent of the total value of the SFW contract,

but that the agreement had to comply with U.S. and Saudi law.

Boyamian told Al-Tassan that based on Resolution 1275, offsets

were the “only way” ASASCO could receive such payments.4


3   The basis for Cassin’s opinion was as follows:

              [W]e believe that the key factors that would cause a relationship to be
              likely to fall within the categories covered by Resolution 1275 are
              (i) whether the compensation is being paid for the purpose of marketing
              or intermediation, (ii) whether the compensation is contingent upon the
              conclusion of a successful sale and (iii) the compensation is
              substantial either in the absolute or as a percentage of the sale.

              In the case you have described, the proposed compensation certainly
              appears to fall within categories (ii) and (iii) described above and
              arguably falls within category (i) as well. Although it is difficult to
              make a determination with any certainty because of the lack of cases in
              which Resolution 1275 was, judged to be applicable, based on our
              reading of the regulation and our discussions with people active in the
              field, we believe that the arrangement you have described has a
              significant risk of falling within the scope of the relationships
              prohibited under Resolution 1275.

Pl. Ex. 39.

4 As background, an offset requirement allows a foreign government to use its
leverage as a purchaser to require a defense contractor to invest in the
foreign country as a condition of the arms sale. Usually, the purchasing
country establishes policies that require a foreign defense contractor to
invest some portion of the contract price back into the purchasing country to
create jobs or develop industries. A defense supplier is usually permitted to
build the price of offsets into the purchase price of the munitions, which
has the effect of the foreign government purchaser ultimately paying for part

                                                              6

Pl. Ex. 3 at 330:5-9. In 2004, both TSC and Al-Tassan believed

that ASASCO could not receive a commission on the sale of SFWs

under Saudi Arabian law.

II. The Consulting Agreements (2005-2009)

              TSC and ASASCO executed four consulting agreements between

2005 and 2009. On November 10, 2004, Boyamian formally nominated

ASASCO to be TSC’s consultant in Saudi Arabia, with a focus on

selling SFWs to the Royal Saudi Air Force. Boyamian explained in

his nominating email to TSC leadership that “[t]he use of

commissioned representatives for sale of weapons in Saudi Arabia

is not authorized under local Royal Decree. General consulting

agreements to support foreign companies are acceptable.” Pl. Ex.

44. In late February 2005, TSC and ASASCO executed the first

consulting agreement. Al-Tassan understood at that time that

ASASCO’s role as a consultant was “to advocate the SFW sale.”

Def. Ex. 1 at 45:14-17. ASASCO entered into this first

consulting agreement (and all other consulting agreements)

because of promises from TSC that ASASCO would receive

additional compensation via the offset requirements for its

efforts to assist TSC in selling SFWs.



of the investment. Offsets are categorized as “direct” or “indirect.” Direct
offsets occur where the offset project is directly related to the defense
item being sold. For example, establishing a local company which could build,
service, and maintain aircrafts sold to the purchasing country. However, some
defense items do not lend themselves well to direct offsets. Instead, the
defense contractor may provide indirect offsets by investing in non-defense
related industries.

                                                              7

     Al-Tassan negotiated, read, and understood the terms of the

agreement before signing on behalf of ASASCO. The first

agreement was for a year-long term during which ASASCO would be

compensated $10,000/month. Section 4(b) of the 2005 consulting

agreement stated:

     It is expressly agreed by the parties hereto that any
     and all services rendered by [ASASCO] to [TSC] shall
     be deemed to have been given pursuant to this
     Agreement and no additional payments (with the
     exception of reimbursement for international travel
     approved in advance by [TSC]) shall be due to or paid
     to [ASASCO].

Def. Ex. 4 § 4(b). Importantly, in § 4(c) of the agreement, the

parties expressly agreed that ASASCO “shall not receive any

compensation or commission based in any manner whatsoever on the

volume of sales of the [TSC] products and/or services procured

or received under this Agreement.” Id. § 4(c). The agreement

also contained a statement of work which remained, in all

relevant respects, the same throughout the parties’ business

relationship. The statement of work included several tasks

ASASCO was expected to complete as a consultant, including

“[a]dvocat[ing] at the Saudi [Ministry of Defense and Aviation]

or at any other concerned Saudi Authority which is involved in

approval of funds, to secure allocation of funds for [TSC’s]

potential programs.” Def. Ex. 4 sched. A.

     TSC and ASASCO periodically renewed and extended the

consulting agreements. On January 1, 2006 and January 1, 2007,

                                8

TSC and ASASCO executed the second and third consulting

agreements, respectively. Each of these agreements contained

substantially similar terms as the first consulting agreement.

     After three years of paying ASASCO $10,000 per month, TSC

considered terminating the consulting relationship with ASASCO.

On July 1, 2008, Tom Saling from TSC sent Al-Tassan a letter

explaining that TSC would only extend the 2007 consulting

agreement on its original terms of $10,000/month through August

31, 2008. Saling explained to TSC officials in July 2008 that,

“[TSC] will be terminating the consulting services of ASASCO of

Saudi Arabia effective August 31, 2008. The ASASCO agreement was

specifically structured to support the sale of SFW to the

Kingdom. The sale of SFW to the Kingdom of Saudi Arabia is

pending US Government export approval.” Pl. Ex. 81. Boyamian

followed-up with Al-Tassan on August 15, 2008, writing in part,

“[t]his is in ref to our recent telecom regarding the expiration

of the Textron Systems–ASASCO consulting contract on August

31st, 2008 and I regret to confirm that TSC will not be able to

renew the Contract beyond August 31st, 2008.” Pl. Ex. 82.

     In early September 2008, Boyamian convinced TSC to renew

its consulting agreement with ASASCO under a no-fee arrangement.

Boyamian told Kemp that “ASASCO [did] not expect to be

compensated, even in 2009.” Pl. Ex. 83. However, Kemp noted in

an email to Saling and Boyamian that “this is such a peculiar

                                9

arrangement that . . . it would make more sense to provide a

small month [sic] fee in consideration for [ASASCO’s] continuing

availability to consult with [Boyamian].” Id.

     On September 4, 2008, TSC and ASASCO executed an extension

of the 2007 consulting agreement on a “no-fee basis.” The

extension letter to Al-Tassan stated in part that “[a]s you have

previously discussed with Avo Boyamian, effective September 1,

2008, ASASCO will not receive the monthly consultancy fee for

the extended term of the agreement.” Def. Ex. 9. A few days

later, Boyamian sent an email to colleagues at TSC explaining

the no-fee arrangement: “Effective September 1st, 2008, TSC

stopped paying ASASCO the monthly consultancy fee because, TSC

through Blenheim, an offset service provider company based in

UK, has an offset service providing agreement with ASASCO for

TSC business offset requirements in Saudi Arabia.” Pl. Ex. 93.

Boyamian forwarded this email to Al-Tassan the next day. At the

time, TSC, ASASCO, and Blenheim Capital Partners, Ltd.

(“Blenheim”) were still negotiating the terms of pending offset

services agreements, discussed further below. The “no-fee”

consulting agreement was extended through August 31, 2009, when

TSC and ASASCO entered into a fourth consulting agreement. The

fourth agreement was effective September 1, 2009 through August

31, 2011, and paid ASASCO a consulting fee of $500 per month as

Kemp suggested.

                               10

III. The Separate Offset Agreements

              A. Offsets in Saudi Arabia

              According to ASASCO’s expert Leslie Janka,5 Saudi Arabia

generally requires offsets on foreign sales to the Saudi

Ministry of Defense and Aviation. A defense contractor’s offset

requirement is set by establishing a percentage of the total

value of the sale that must be earned in “offset credits.” For

the relevant time period, the Saudi government required offsets

of 35% of the total purchase price - until 2012 when it

increased to 40% of the purchase price - for all defense

contracts in excess of 400 million Saudi riyals (approximately

US $104 million). Saudi regulations appear to require a defense

contractor to have an approved offset plan in place before a

supply contract can be signed. However, a defense contractor is

not obligated to perform the offsets itself but can subcontract

the obligation to a third-party offset services provider. The

provider is obligated to develop and get approval for offset

projects to earn the defense contractor the required offset

credits. For reasons of expediency or politics, Saudi Arabia may





5 TSC moves to strike and exclude certain opinions of ASASCO’s expert, Leslie
Janka (Docket No. 196). The Court did not consider Janka’s opinions in ruling
on the motion for summary judgment, rather only relied on Janka’s report to
understand how offsets generally work. The motion to strike is therefore
denied as moot.

                                                              11

waive an offset requirement. The waiver would usually occur

through a written document.

     B. TSC-ASASCO Offset Conversations (2006)

     While executing the first consulting agreement, Boyamian

and Al-Tassan continued to discuss additional compensation for

ASASCO via offsets. Boyamian explained that by May 2006, TSC and

ASASCO “had a consultancy agreement, which is a standing alone

agreement. Now, we were starting – [Al-Tassan] was talking about

joint venture activities or offset-providing activities. That

was a totally separate subject.” Pl. Ex. 2 at 138:16-139:1.

     In May, Al-Tassan emailed Boyamian a proposed structure for

the offset arrangement and invited TSC to respond and comment.

The proposal detailed how TSC would pay $35 million to

Aerosource Inc., a company fully owned and operated by ASASCO.

Aerosource would invest $5 million in economic offset projects

in Saudi Arabia and retain the remaining $30 million as a

“consultancy fee.” One of Al-Tassan’s stated objectives of the

proposal was “[t]o facilitate consultancy fees to ASASCO.” Pl.

Ex. 50.

     TSC responded to Al-Tassan’s proposal shortly afterwards.

TSC mentioned investing five percent of the value of the SFW

contract into offset projects, but it noted that “[a]ll such

activity must result in Saudi Gov’t approval of offset projects,

grant credits/or waive requirement.” Pl. Ex. 51. “Next steps”

                               12

would be for TSC and ASASCO “to review potential project

portfolio and develop strategy to gain Saudi approval as

offset,” and for TSC “to provide ASASCO with ‘offset provider’

agreement as means to begin to solidify approach.” Id.

              In June 2006, Boyamian emailed Al-Tassan a draft offset

provider agreement between ASASCO and TSC. The agreement was

prepared by Neil Rutter, TSC’s Offset Manager. The draft

provided that ASASCO would be “entitled to receive a fee of X

percent (X%) of the value of an Offset Waiver provided that TSC

is satisfied that any potential Offset Obligation has been

waived irrevocably.”                                          6   Pl. Ex. 53 § 2.1. Alternatively, ASASCO

would be “entitled to receive a fee of X percent (X%) of the

value of an Offset Credit obtained through successful execution

of an Offset Project.”                                            7   Pl. Ex. 53 § 3.1. For ASASCO to be

compensated for any offset credits, the draft provided that TSC

had to advise ASASCO in writing that it had approved the offset

project. Pl. Ex. 53, § 3.2. This draft agreement was never

finalized or signed by the parties.





6 The draft agreement defined “Offset Waiver” as “a value, stated in dollars,
by which TSC’s actual Offset Obligation with respect to the Supply Contract
is less than thirty-five percent (35%) of the value of the Supply Contract or
the Offset Obligation[], whichever is higher.” Pl. Ex. 53 § 1.5.

7 The draft agreement defined “Offset Credits” as “the value of a credit,
stated in dollars, that would reduce TSC’s Offset Obligation[] in accordance
with the Offset Agreement and which are obtained through an Offset Project.”
Pl. Ex. 53 § 1.2.

                                                                             13

     On June 26, 2006, Boyamian forwarded Al-Tassan an email

chain containing a series of internal TSC emails discussing

ASASCO as a consultant and an offset services provider. The

email chain contained instructions for a compliance analyst at

TSC to prepare “two books: one for a new offset agreement with

ASASCO, and one for a renewal of the consultant agreement.” Pl.

Ex. 54. Boyamian forwarded the emails to Al-Tassan to motivate

him. Boyamian understood the consulting agreements and the

proposed offset agreement as “two separate things.” Pl. Ex. 2 at

155:23-156:1. Al-Tassan also understood that any arrangement

under which payment would be made for offset related services

would be a separate fee from the fee paid to ASASCO under the

consulting agreements.

     C. Blenheim Capital (2006-2007)

     On September 12, 2006, Rutter advised TSC leadership that

because of certain legal limitations on foreign military sales,

TSC needed to engage a third party, Blenheim Capital, to manage

the investing and coordination of offset services in Saudi

Arabia. ASASCO would continue to develop offset projects, but

Rutter noted that ASASCO did “not ha[ve] much experience with

offset [sic] in the Kingdom (or anywhere else).” Pl. Ex. 56.

Rutter suggested that TSC needed to “[c]ome to an agreement with

Blenheim Capital to support [TSC’s] offset activities in the

Kingdom, at a cost not to exceed 2%, with payments again being

                               14

contingent on a sale.” Id. Later in September, Boyamian emailed

Al-Tassan to request that Al-Tassan meet with a representative

from Blenheim to further discuss offset projects. By June 2007,

TSC had decided to create a TSC-Blenheim agreement and then a

separate Blenheim-ASASCO agreement instead of directly

contracting with ASASCO for offset services.

     D. TSC-Blenheim Offset Agreement (2008)

     In February 2008, TSC entered into an Offset Services

Agreement (“OSA”) with Blenheim. The agreement established a

relationship between the companies in which Blenheim would help

TSC either avoid any offset requirements or meet any formal

offset obligations that arose from the sale of SFWs. The OSA

provided that, in the event that Blenheim was able to acquire a

waiver, TSC agreed to pay Blenheim a fee of two percent or six

percent of the value of the SFW supply contract, depending on

whether the sale was completed as a government-to-government

sale or as a direct commercial sale, respectively. The OSA

provided that if there was a waiver of the offset obligation, it

must be completed within six months of the sale. In the event

that TSC entered into an offset contract with Saudi Arabia, the

OSA provided Blenheim would receive a fee of six percent of the

value of the supply contract for any offset credits actually

received. Blenheim could enter into a subcontract with ASASCO to

fulfill its duties under the OSA but could not enter into a

                               15

subcontract with any other third party without the written

consent of TSC.

     E. ASASCO-Blenheim Agreement (2009)

     During the summer and fall of 2007, before the OSA between

TSC and Blenheim was finalized, Al-Tassan continued to negotiate

ASASCO’s compensation under an offset agreement. Boyamian sent

Al-Tassan a draft of the OSA between TSC and Blenheim on June

14, 2007. The OSA draft included a fee to Blenheim of six

percent. On June 21, 2007, Al-Tassan met with Boyamian, Rutter,

and Grant Rogan (from Blenheim) at the Paris Air Show to further

discuss offsets. At that meeting, Al-Tassan alleges that

Boyamian promised him ASASCO would receive six percent of the

value of the supply contract for offset services, and Blenheim’s

fee would be two percent.

     Throughout the fall of 2008 and spring of 2009, Al-Tassan

continued to negotiate ASASCO’s exact fee with TSC and Blenheim.

On September 8, 2008, Al-Tassan emailed Boyamian with edits to

the proposed Blenheim-ASASCO agreement. He stated: “What is

unacceptable is the fee structure. . . . To receive ‘75% of such

fee paid by “TSC” to the Escrow Agreement’ is not as we have

agreed in Abu Dhabi and Paris.” Pl. Ex. 91. Al-Tassan emailed

Boyamian again on November 11, 2008 to get his input on the

payment structure between the three companies. Boyamian replied

that Al-Tassan should look back at the TSC-Blenheim agreement,

                               16

but that it was his understanding that “Textron will be paying

8% of the contract value” to an escrow account with Blenheim to

meet its offset obligations, of which ASASCO would be entitled

to seven-eighths. Pl. Ex. 98. This understanding turned out to

be incorrect. The final OSA signed between TSC and Blenheim, as

stated above, provided that Blenheim would receive six percent

of the value of the supply contract, contingent on providing

credits or a waiver.

     In early 2009, Al-Tassan emailed representatives from TSC

and Blenheim twice asking for clarification about ASASCO’s fee –

essentially asking for confirmation that 75% of what Blenheim

received from TSC equated to six percent of the value of the

supply contract. Al-Tassan also indicated at that time he

thought there were “two parts of the fee” – a fee for

acquisition and a fee for offsets. Pl. Ex. 100. There is no

record that anyone from TSC or Blenheim responded to either of

these emails.

     Nevertheless, on April 6, 2009 Blenheim and ASASCO

finalized and entered into a subcontract whereby ASASCO would

assist Blenheim in its efforts to secure either an offset waiver

or an offset contract with Saudi Arabia (hereinafter the

“ASASCO-Blenheim Agreement”). Al-Tassan believed that the

ASASCO-Blenheim Agreement would be “a vehicle to pay ASASCO” a

“success fee.” Def. Ex. 1 at 124:15-23.

                               17

     The agreement provided, in part, that if TSC paid a fee

into the escrow account pursuant to the OSA (between TSC and

Blenheim), then ASASCO would be entitled to 75% of such fee.

Additionally, if TSC entered into a formal offset obligation

with Saudi Arabia, then ASASCO’s fees would have to be used

solely for the purpose of investment in offset credit projects

approved by Saudi Arabia. Al-Tassan understood that ASASCO could

only be paid under the ASASCO-Blenheim Agreement if there was a

waiver of offset obligations or if offset credits were earned by

an offset program approved by Saudi Arabia. The agreement

defined its “Termination Date” as “the date on which the Offset

Services Agreement [OSA] is terminated for any reason.” Pl. Ex.

104 (“ASASCO-Blenheim Agreement”) § 1.1.

IV. 2011-2013
     A. Al-Tassan Leaves Saudi Arabia

     In early 2011, Al-Tassan left Saudia Arabia for Bahrain and

has, to date, never returned. Al-Tassan’s decision to leave

Saudi Arabia stemmed from a civil judgment entered against him

in the General Court in Riyadh for the equivalent of $26.5

million. The judgment arose from a civil dispute involving the

Bahraini Executive Air Services Company (“Bexair”), in which Al-

Tassan owns shares and for which he serves as chairman. The

judgment was entered against Al-Tassan on October 12, 2009. On

June 22, 2010 the Riyadh police issued a civil arrest warrant


                               18

for Al-Tassan pursuant to its debt collection procedures. In

connection with the civil arrest warrant, an electronic order

(“travel ban”) prohibiting Al-Tassan from leaving Saudi Arabia

was issued. Al-Tassan never informed TSC or Blenheim of the

judgment, arrest warrant, travel ban, or his decision to leave

Saudi Arabia. Additionally, Al-Tassan specifically hid the fact

that he was not in Saudi Arabia from TSC officials. On at least

one occasion after he fled Saudi Arabia, Al-Tassan asked his

assistant, Dennis Shotwell, to draft an email with an excuse for

not being able to meet TSC officials in Riyadh, which he

ultimately sent to TSC officials.

     When Al-Tassan left Saudi Arabia in early 2011, ASASCO was

still a party to the consulting agreement and the ASASCO-

Blenheim Agreement. ASASCO still arranged for meetings between

TSC and Saudi government representatives, but ASASCO

representatives did not attend a single in-person meeting with

Saudi officials regarding TSC’s business after Al-Tassan left

the country.

     B. TSC Re-Evaluates the OSA

     On May 5, 2011, Stephen Fogarty, TSC’s newly hired Director

of Business Offsets, sent an email to officials at TSC saying it

was “imperative” that the Blenheim OSA for Saudi SFWs be

terminated for a variety of reasons. Pl. Ex. 121. Attached to

the email was Fogarty’s evaluation of the financial impact of

                               19

the OSA. As part of Fogarty’s evaluation, he noted that a “6%

fee based on full contract value is excessive” in either the

waiver or offset credit scenario. Id. He further noted that

“[b]ased on 35% Offset Obligation, the fee as a percentage of

Offset Obligation is 17.1%,” and that this was “beyond any

measure of reasonableness.” Id. Besides terminating the OSA,

Fogarty also recommended that TSC “[d]evelop alternative offset

projects in advance” of Saudi Arabia signing a formal agreement

with the United States to purchase SFWs. Id.

     The next day, a TSC official forwarded Fogarty’s evaluation

to TSC leadership and recommended that TSC terminate the OSA.

The official noted that the OSA included a sub-agreement whereby

ASASCO would receive “2/3 of the fee” which he described as

“[v]ery out of the ordinary.” Pl. Ex. 122. He explained that TSC

used ASASCO “as a consultant on SFW and therefore we would be

taking food off the table of our own consultant.” Id.

     C. United States Announces Foreign Military Sale

     Meanwhile, the sale of SFWs was rapidly moving forward. In

January 2011, Saudi Arabia sent a letter to the United States

government officially requesting that it be allowed to buy 1,300

SFWs from the United States. On June 10, 2011, the Department of

Defense provided statutorily required notice to Congress of a

possible sale to Saudi Arabia of SFWs, associated equipment,

parts, training, and logistical support for an estimated cost of

                               20

$355 million. The notice stated that “[t]he prime contractor

will be Textron Systems Corporation of Wilmington, MA. There are

no known offset agreements proposed in connection with this

potential sale.” Pl. Ex. 126.

     D. TSC Discusses Offsets with Saudi Arabia

     Before Saudi Arabia signed a final contract with the United

States, TSC, as the SFW supplier, sought to finalize an offset

arrangement with Saudi Arabia. On July 19, 2011, Tom Boyle from

TSC sent an offset concept paper to Brigadier General Mohammad

Al-Lomalen, the Assistant to the Secretary of the Saudi Economic

Offset Committee, detailing a proposed offset project with

Bexair-Saudi Arabia. Tom Boyle’s email to General Al-Lomalen

stated, in part:

     After our meeting in Paris a few weeks ago and our
     discussions regarding the next steps to finalize the
     Textron Saudi Offset Contract, we have taken the steps
     to develop a Saudi Company that will work with us and
     the [Royal Saudi Air Force (“RSAF”)] on our Sensor
     Fused Weapon (SFW) contract and we will utilize as a
     direct offset project . . . .

     The attached concept paper details that we will work
     with Bexair–Saudi Arabia (www.bexair.com) in Riyadh to
     do the RSAF pilot training on the SFW program as part
     of our offset program. We are in the process of
     finalizing an MOA with Bexair–Saudi Arabia and will
     complete it soon to include it in out [sic] offset
     contract with the [Economic Offset Secretariat
     (“EOS”)].

     If the concept paper meets with EOS approval, we will
     complete the MOA documentation and set up an
     appointment with you to meet at your offices and sign
     the offset contract documents.

                                21

Def. Ex. 29. One day later, General Al-Lomalen responded:

     EOS has analyzed your proposal, and has the following
     comments:

     1. The proposal does not meet the priorities set by
     the [Economic Offset Committee]. At this point of time
     manufacturing and life cycle support are the fields
     [EOC is prioritizing].

     2. To avoid any embarrassment, we strongly recommend
     that you consult with the EOC before engaging any
     third party. EOC will evaluate and approve the
     beneficiary company based on different factors like
     the in-kingdom capabilities, reputation, past
     experience, financial status and Saudi manpower.

     . . .

     4. You should be aware that we are in close
     coordination with the RSAF. . . . And unless we
     conclude an Offset Agreement very soon, your endeavors
     with them may be affected. In addition you will be
     vulnerable to the new [offset] guidelines.

     Therefore we suggest that you take the matter more
     seriously and develop a different proposal(s) that
     addresses the priorities referred to above. We also
     recommend that you, promptly, deploy a team with
     enough authority and experience, to come to the
     kingdom to work with us face to face.

Id. Boyamian relayed to Al-Tassan that the Economic Offset

Committee “did not appreciate our proposal for a training

program. [It] is asking us to come up with a project to involve

manufacturing.” Pl. Ex. 128.

     During the fall of 2011, TSC and Al-Tassan continued to

exchange emails and have conversations around potential

manufacturing projects that might meet with Saudi approval,


                               22

including a project involving Rolls Royce and another involving

manufacturing thermal batteries. By October 2011, Boyle believed

that the Economic Offset Committee did not want to work with Al-

Tassan. When asked why he did not tell Al-Tassan that the EOC

expressed concerns about working with him, Boyle stated that he

believed TSC could still develop a project with ASASCO and craft

it in such a way that it would be viewed by Saudi Arabia as a

TSC, and not an ASASCO, driven project.

     E. The Fifth Consulting Agreement

     While continuing to discuss offset projects, TSC and ASASCO

entered into a fifth consulting agreement, effective September

1, 2011. Under the agreement, ASASCO was paid $500 per month,

the same amount as the last agreement, to continue consulting on

the sale of SFWs. The fifth consulting agreement was materially

the same as the prior four with one key difference. The fifth

agreement also contained an integration provision which asserted

that each party waived the right to assert any claim against the

other “based on any oral representations, statement, promise or

agreement whether made before or after the date of this

Agreement.” Pl. Ex. 129 § 16. Al-Tassan read and initialed each

page of the fifth consulting agreement. At the time Al-Tassan

signed the fifth agreement, no one from TSC had told Al-Tassan

that the company was contemplating terminating the OSA with



                               23

Blenheim. Al-Tassan also did not tell anyone from TSC that he

had fled from Saudi Arabia.

     F. TSC Terminates the OSA

     In November 2011, TSC acted on Fogarty’s recommendation to

terminate the OSA with Blenheim. On November 28, 2011, Boyle

from TSC emailed a letter to Blenheim representatives stating

that “[i]n recognition of recent changes to the offset

guidelines in Saudi Arabia,” TSC and Blenheim agreed to mutually

terminate the OSA. Pl. Ex. 142; Def. Ex. 31. The letter was

signed and accepted by Blenheim Capital on January 12, 2012.

ASASCO does not dispute that by its terms, the Blenheim-ASASCO

agreement also terminated when the OSA was terminated.

     G. Saudi Arabia Signs the Letter of Agreement

     The United States government and Saudi Arabia executed a

Letter of Agreement (“LOA”) on December 24, 2011 whereby Saudi

Arabia agreed to purchase SFWs from the United States. Boyamian

emailed Al-Tassan to tell him the news about the agreement on

January 3, 2012. The emailed stated: “Dear Mansour, Our brothers

in Saudi Arabia, signed the LOA on December 24, 2011 at the

Christmas eve, as a Christmas gift to us. CONGRATULATIONS to all

of us.” Pl. Ex. 143. The agreement finalized the terms of the

sale of SFWs between the United States government and Saudi

Arabia.



                                 24

     H. Al-Tassan Believes Blenheim is “Out of the Picture”

     The parties dispute whether TSC told Al-Tassan that TSC and

Blenheim had terminated the OSA. Boyle asserts that he told Al-

Tassan about the termination in approximately February 2012,

when they ran into each other at the Intercontinental Hotel in

Abu Dhabi. Al-Tassan asserts that no one told him anything with

regards to the termination of the OSA until September 2013.

Nonetheless, on May 30, 2012, Al-Tassan emailed his assistant

regarding a document Boyamian had sent to Al-Tassan. The email

stated, in part:

     I have read the document and they have been advised in
     two options and I would push for the JV to make it
     more stronger for us. The issue of the SFW has not
     been resolved yet and I am still trying in many
     different ways carefully. If you recall our previous
     agreement calls for compensation – correct but through
     Blenheim, now Blenheim is out of the picture so, we
     don’t know how to deal with it. Let’s think how we can
     do it and satisfy both mutually.

Pl. Ex. 145; Def. Ex. 32. The same day, Shotwell responded:

     The Memorandum . . . provides Textron 2 options – the
     JV option and the TSO option. . . . I believe you
     should agree to the TSO option now but keeping the
     issue of the “Blenheim agreement” in the back-burner
     since as per their option the JV option would take
     time.

     I believe you need to get them into your hands now
     with the proposed TSO and accordingly start legal work
     in setting up of the proposed JV (offset?) option in
     anticipation of the required support/services
     agreement for the possibility of both the SFW and
     Shadow products to be classified as armaments. This
     way you can be properly compensation [sic] for all
     previous work done. Perhaps the TSO can include a

                               25

              budget item/s that really is/are your proposed
              compensation/s on any [Saudi Arabian] deal that would
              be closed. 8

Pl. Ex. 145; Def. Ex. 32. Al-Tassan responded to Shotwell,

stating “I agree with you that we should tangle them with us in

any fashion under any arrangement while

we try slowly to get our fees as per the agreement with

Blenheim.” Pl. Ex. 145; Def. Ex. 32.

              I. Extension of the Consulting Agreement

              ASASCO and TSC signed an extension of the fifth consulting

agreement on August 16, 2012. The extension continued the terms

of the agreement through August 31, 2013. Throughout the fall of

2012, Al-Tassan continued to provide services for TSC, including

arranging meetings between Saudi officials and Textron’s

Chairman Scott Donnelly at Boyamian’s request. In October 2012,

Al-Tassan travelled to Wilmington, MA to meet with Boyamian and

others at TSC to discuss, among other things, the SFW

transaction. This was Al-Tassan’s one in-person meeting with TSC

representatives in Massachusetts during the course of the TSC-

ASASCO business relationship. Neither party provides evidence of

what was specifically said during this meeting.





8     The parties have not explained what TSO stands for.

                                                              26

     J. The Final SFW Supply Contract

     The U.S. Department of Defense announced on August 20,

2013, that Textron Defense Systems, an affiliate of TSC, had

been awarded a final contract to provide “1,300 cluster bomb

units” to Saudi Arabia at a total price of $640,786,442. Pl. Ex.

153; Def. Ex. 35. The contract included $89.2 million as “Offset

Execution Costs” – a portion of TSC’s expected total offset

obligations – on the understanding that TSC would be required to

commit to a 40% offset obligation on the contract. Pl. Ex. 154;

Def. Ex. 35; Pl. Ex. 8 at 185:14-188:5.

     K. TSC Does Not Renew Consulting Agreement

     A few days later, on August 29, 2013, TSC notified ASASCO

via email that TSC “elected not to offer a renewal” of the fifth

consulting agreement, which was set to expire on August 31,

2013, and that TSC was “not aware of any outstanding obligations

between the parties.” Pl. Ex. 155; Def. Ex. 34. Al-Tassan did

not respond to this email. Instead, in September 2013, he

travelled to Boston, MA where he had dinner with Boyamian. At

that dinner, Al-Tassan alleges that he asked Boyamian about the

status of the offset obligation, and Boyamian told him TSC had

gotten rid of Blenheim.

     L. Post-Script: TSC, Saudi Arabia, and Offsets

     On June 9, 2014, a little less than a year after Textron

Defense Systems was awarded the final SFW supply contract, Saudi

                               27

Arabia’s Economic Offset Committee confirmed in a letter that

TSC’s offset commitment on the SFW sale would be 40% of the

monetary value of the contract. The letter also stated that

TSC’s offset commitment of “forty percent (40%) will be formally

included in the Offset Memorandum of Agreement which will be

signed by Textron and EOP when the new Economic Offset

Guidelines are issued by the EOC.” Pl. Ex. 158; Def. Ex. 36.

Subsequently, a U.S. Air Force Contracting Officer sent a letter

to TSC stating: “The Government recognizes the agreement on the

commitment rate of 40% and the U.S. Government will not be

requesting a price adjustment concerning the offset value to the

negotiated settlement on the subject contract.” Pl. Ex. 159.

Fogarty explained that this letter meant TSC would receive the

full $640 million and would not have a downward adjustment in

contract price due to any change in the assumed offset rate. To

date, TSC and Saudi Arabia have not entered into an Offset

Memorandum of Agreement. It is unclear whether TSC will ever

have to fulfill an offset requirement for the SFW sale. TSC has

retained the $89.2 million it received as part of the supply

contract for offset costs – and has never paid it back.

     To date ASASCO has not obtained a waiver of TSC’s offset

requirements from Saudi Arabia. Additionally, ASASCO has not

delivered an offset project that has been accepted by Saudi

Arabia to satisfy TSC’s offset requirements.

                               28

V. Procedural History

     ASASCO filed its original complaint against TSC on July 15,

2015, alleging three counts: (1) breach of contract, (2)

tortious interference, and (3) violation of Massachusetts

General Laws, Chapter 93A (Docket No. 1). TSC filed a motion to

dismiss (Docket No. 22), which the district court (Stearns, J.)

converted into a motion for summary judgment (Docket No. 25).

After allowing limited discovery, on March 11, 2016, the court

issued a Memorandum and Order granting summary judgment in favor

of TSC on all three counts (Docket No. 78).

     On appeal, the First Circuit affirmed the district court’s

ruling dismissing ASASCO’s breach of contract and tortious

interference claims but reversed the Court’s dismissal of

ASASCO’s Chapter 93A misrepresentation claim based on the

failure of the contract claim. Arabian Support & Servs. Co. v.

Textron Sys. Corp., 855 F.3d 1, 6-7 (1st Cir. 2017) (“ASASCO”).

The First Circuit held that “ASASCO is entitled to proceed with

its claim that TSC engaged in an unfair business practice by

procuring ASASCO’s agreement to low-fee consulting contracts

with the promise of a future offset benefit, and then, after

successfully signing the weapons deal, disclaiming any

additional financial obligation to the Saudi company.” Id. at 3.

It added, “[I]f Textron did promise ASASCO offset related

remuneration, but then terminated the OSA without providing

                               29

ASASCO an alternative means to obtain it, we see room for a

viable Chapter 93A claim premised on Textron’s

misrepresentations.” Id. at 7. Finally, it held that ASASCO

should be given the opportunity to amend its complaint to

supplement its Chapter 93A claim with any common law

misrepresentation claims found in the record. Id. at 9.

     On remand, the case was re-drawn to this Court. ASASCO

filed an amended complaint containing six counts (Docket No.

107). TSC filed a motion for judgment on the pleadings (Docket

No. 119), which the Court denied without prejudice (Docket No.

135). At the close of discovery, TSC moved for summary judgment

on all counts (Docket No. 190).

                         LEGAL STANDARD

     The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quotation omitted). Summary judgment

is appropriate when there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A factual dispute precludes

summary judgment if it is both genuine and material. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). An

issue is “genuine if the evidence about the fact is such that a

reasonable jury could resolve the point in the favor of the non-

                                  30

moving party,” and “[a] fact is material if it has the potential

of determining the outcome of the litigation.” Farmers Ins.

Exch. v. RNK, Inc., 632 F.3d 777, 782 (1st Cir. 2011) (quotation

omitted).

     The moving party is responsible for “identifying those

portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). It can meet this burden

either by “offering evidence to disprove an element of the

plaintiff's case or by demonstrating an ‘absence of evidence to

support the non-moving party's case.’” Rakes v. U.S., 352 F.

Supp. 2d 47, 52 (D. Mass. 2005) (quoting Celotex, 477 U.S. at

325). If the moving party shows the absence of a disputed

material fact, the burden shifts to the non-moving party to “set

forth specific facts showing that there is a genuine issue for

trial.” Anderson, 477 U.S. at 256. “[C]onclusory allegations,

improbable inferences, and unsupported speculation” are

insufficient to create a genuine issue of material fact to

survive summary judgment. Sullivan v. City of Springfield, 561

F.3d 7, 14 (1st Cir. 2009) (quotation omitted). When ruling on a

motion for summary judgment, the court “view[s] the facts in the

light most favorable to the party opposing summary judgment.”

Rivera–Colón v. Mills, 635 F.3d 9, 10 (1st Cir. 2011).



                               31

                           DISCUSSION

I. Reasonable Reliance (Counts I – IV)

     ASASCO argues that TSC “made false representations to

ASASCO regarding the amount and manner in which ASASCO would be

compensated for assisting TSC in securing the SFW Transaction.”

Compl. ¶¶ 125, 134, 143. ASASCO further alleges that it

“reasonably relied upon the false representations made by

representatives of [TSC] by performing services and expending

political capital to assist [TSC] in securing the SFW

Transaction.” Compl. ¶¶ 130, 139, 147. And ASASCO demands to be

compensated with six percent of the total amount of SFW sales.

Compl. ¶¶ 132, 141, 149. TSC contends that as a matter of law,

ASASCO cannot have reasonably relied on the alleged promises

made by Boyamian and other TSC representatives because of the

express language of the five consulting contracts and the offset

contract with Blenheim.

     Under Massachusetts law, claims for fraudulent inducement,

intentional misrepresentation, negligent misrepresentation, and

promissory estoppel all require that the plaintiff reasonably

and justifiably rely on the defendant’s statement or promise.

See First Marblehead Corp. v. House, 473 F.3d 1, 9 (1st Cir.

2006) (holding that negligent misrepresentation requires

justifiable reliance); Kenda Corp. v. Pot O'Gold Money Leagues,

Inc., 329 F.3d 216, 225 (1st Cir. 2003) (holding that fraudulent

                               32

inducement requires that the plaintiff reasonably rely on the

misrepresentation); Coll v. PB Diagnostic Sys., Inc., 50 F.3d

1115, 1124 (1st Cir. 1995) (“An element of promissory estoppel

is that the party invoking it must have reasonably relied on the

alleged promise to his detriment.” (quoting Hall v. Horizon

House Microwave, 506 N.E.2d 178, 184 (Mass. App. Ct. 1987)));

Kuwaiti Danish Comput. Co. v. Dig. Equip. Corp., 781 N.E.2d 787,

795 (Mass. 2003) (holding that fraudulent misrepresentation

requires reasonable reliance).

     A long-standing rule in Massachusetts “declares that

reliance on supposed misrepresentations that contradict the

terms of the parties’ agreement is unreasonable as a matter of

law.” HSBC Realty Credit Corp. (USA) v. O'Neill, 745 F.3d 564,

571 (1st Cir. 2014) (citing Starr v. Fordham, 648 N.E.2d 1261,

1268 (Mass. 1995)). “[A] contractual provision flatly

contradictory to prior oral assurances should cause most people

—- and particularly experienced, knowledgeable businesspeople —-

to pause.” Turner v. Johnson & Johnson, 809 F.2d 90, 96 (1st

Cir. 1986).

     TSC’s main argument is that a promise of a fee of six

percent of the SFW transaction for assisting in the sale of the

SFWs, if true, flatly contradicts the contractual provisions of

all five consulting agreements. Specifically, the consulting

agreements provide ASASCO “shall not receive any compensation or

                                 33

commission based in any manner whatsoever on the volume of sales

of the [TSC] products and/or services procured or received under

this Agreement.” Def. Ex. 4 § 4(c); see also Def. Exs. 5, 6, 18,

30. This contractual provision is consistent with the parties’

understanding at the time they entered into the first consulting

agreement in 2005 that Saudi Resolution 1275 prohibited

commissions on the sale of munitions.     The provision undermines

any reasonable reliance by ASASCO on any promise that the

company would receive a six percent fee for securing the sale of

SFWs.

        In Turner, the First Circuit concluded that under

Massachusetts law, a “plaintiff[] may not raise as fraudulent

any prior oral assertion inconsistent with a contract provision

that specifically addressed the particular point at issue” when

“both parties were experienced in business and the contract was

fully negotiated and voluntarily signed.” 809 F.2d at 97. Al-

Tassan, as an experienced businessman, read and reviewed each of

the agreements before he signed them on behalf of ASASCO. ASASCO

cannot now assert that it reasonably relied on promises of

compensation in the form of a commission for assisting in

selling the cluster bombs.

        ASASCO contends that it reasonably relied on promises of

extra compensation for offset services when its consulting fee

was reduced from $10,000 a month to $500 a month, arguing that

                                  34

TSC received valuable services for nominal value. The First

Circuit addressed this issue when it reversed the earlier grant

of summary judgment, offering: “Why Textron substantially

reduced the consulting fee – and why ASASCO acquiesced to the

reduction – also seem relevant, and potentially revealing, for

ASASCO’s claim that it was promised offset-related compensation

outside of the consulting agreements.” ASASCO, 855 F.3d at 9.

The First Circuit suggested that “if [TSC] did promise ASASCO

offset-related remuneration, but then terminated the OSA without

providing ASASCO an alternative means to obtain it, we see room

for a viable Chapter 93A claim premised on [TSC’s]

misrepresentations.” Id. at 7. It understood TSC’s promise as a

“promised opportunity to perform offset services.” Id. at 8 n.9.

     When all reasonable inferences are drawn in its favor,

ASASCO reasonably relied on TSC’s promise that it would be

compensated through its work on offsets, which TSC treated as a

separate from the consulting services, going so far as to create

“two books.” Expecting remuneration through offsets, ASASCO

entered into the ASASCO-Blenheim Agreement, which governed its

compensation for offset-related services through 2011. ASASCO

claims it was then blindsided when it learned in 2013 that the

OSA between TSC and Blenheim was terminated without its

knowledge. ASASCO asserts that it continued to work to provide

offsets and consulting services between January 12, 2012 and

                               35

September 2013 in reliance on its belief that it would receive

additional compensation via offsets.

     The flaw in ASASCO’s argument is that there is no evidence

in the record that Al-Tassan was promised compensation of six

percent of the total SFW sale for offset services even if ASASCO

did not acquire a waiver or offset credits. While ASASCO and TSC

were discussing proposed offset projects in 2006, Tom Harrington

wrote to Al-Tassan that TSC was considering investing 5% of the

value of the SFW contract into offset projects, but that “[a]ll

such activity must result in Saudi Gov’t approval of offset

projects, grant credits/or waive requirement.” Pl. Ex. 51. And

while not finalized, the proposed TSC-ASASCO offset service

provider agreement required ASASCO to provide either a waiver or

credits to be compensated.

     The parties formalized this understanding through the

tripartite offset agreements in 2008 and 2009. Under the OSA

there were only two ways for Blenheim to be paid for offset

services: (1) if it obtained an irrevocable waiver of TSC’s

offset requirements or (2) if it developed an offset project

that was approved by Saudi Arabia and generated offset credits.

Blenheim would receive six percent of the value of the SFW

supply contract, on a pro-rata basis, as offset credits were

received. With respect to the waiver, Blenheim would receive

either 2% or 6% of the value of the SFW contract. Under the

                               36

terms of the ASASCO-Blenheim Agreement, signed in April 2009,

ASASCO would assist Blenheim in its efforts to either produce

offset projects that were approved by Saudi Arabia to generate

offset credits or help acquire an irrevocable waiver. Under

either scenario, though, ASASCO would receive only 75% of any

fee earned by Blenheim under the OSA.

     ASASCO argues that TSC made a number of false

representations to ASASCO before, during, and after the

companies entered into the OSA and ASASCO-Blenheim agreements as

to the exact fee it would receive for assisting in offsets.

Regardless, the exact amount of the promised percentage fee for

offset work is immaterial since ASASCO never produced either an

irrevocable waiver or offset credits for TSC. Again, there is no

evidence that TSC promised any fees for offset services unless

ASASCO produced offset credits or a waiver. And there is no

evidence that, even though TSC terminated the OSA, it interfered

with ASASCO’s efforts and opportunities to provide offsets or

acquire a waiver. Quite to the contrary, even while TSC was

contemplating terminating the OSA with Blenheim, it still wrote

to the Saudi Economic Offset Committee, proposing Bexair (an Al-

Tassan company) as an in-country offset service provider for the

SFW sale. While the First Circuit was concerned that TSC was

denying ASASCO the “opportunity” to provide offset services, the

ultimate decision maker on offsets is the Saudi government, not

                               37

TSC. Whether TSC will have to provide offsets in the future is

unknown. So there is no evidence TSC deprived ASASCO of the

opportunity to provide offset services.

     Accordingly, Defendant’s motion for summary judgment will

be allowed on Counts I, II, III, and IV.

II. Chapter 93A (Count VI)

     ASASCO contends that the center of gravity of TSC’s

deceptive acts was in Massachusetts because it is where the

“entire course of misconduct and stringing along . . . emanated

from.” Docket No. 207 at 31. ASASCO further asserts that it is

where Boyamian and other TSC officials had their offices, where

key decisions were made, and where most communications –

including proposed agreements and Boyamian’s emails – originated

from. TSC responds that ASASCO’s Chapter 93A claim fails as a

matter of law because the allegedly unfair or deceptive actions

underlying the claims did not occur “primarily and

substantially” within Massachusetts.

     Chapter 93A prohibits anyone from engaging in “[u]nfair

methods of competition and unfair or deceptive acts or practices

in the conduct of any trade or commerce.” Mass. Gen. Laws ch.

93A, § 2(a). To proceed on a 93A claim, the court must first

“determine whether the center of gravity of the circumstances

that give rise to the [93A] claim is primarily and substantially

within the Commonwealth.” Kuwaiti Danish, 781 N.E. 2d at 799.

                               38

TSC bears the burden of showing that any misconduct occurred

primarily and substantially outside Massachusetts. Roche v.

Royal Bank of Can., 109 F.3d 820, 829 (1st Cir. 1997).

     In Roche, the First Circuit identified three factors that

are relevant to the determination: “(1) where defendant

committed the deception; (2) where plaintiff was deceived and

acted upon the deception; and (3) the situs of plaintiff's

losses due to the deception.” 109 F.3d at 829. The Court

considers these factors, although the center of gravity analysis

is not solely based on a formula “identified by any particular

factor or factors” because a significant factor that exists in

one case may not exist in another. Kuwaiti Danish, 781 N.E.2d at

798–99.

     Where ASASCO was allegedly deceived, and the situs of its

loss, plainly weigh in TSC’s favor. The alleged oral

misrepresentations by Mr. Boyamian upon which ASASCO says it

relied occurred in Egypt, France, and Saudi Arabia. ASASCO is

not located in the Commonwealth and did not incur its losses in

the Commonwealth. It also did not receive or rely on the alleged

misrepresentations in Massachusetts. During the ten-year period

of the parties’ business relationship, Al-Tassan only visited

Massachusetts once, and then once after the relationship ended.

ASASCO makes no allegations of any misrepresentations being made

at those meetings.

                               39

     ASASCO points out that TSC sent communications from

Massachusetts and its executive decision-making took place here.

ASASCO emphasizes that on September 9, 2008, Mr. Boyamian

forwarded a “crucial” email to Al-Tassan from Massachusetts that

the reason the consulting fee had been changed from $10,000 a

month to $0 a month was “because, TSC through Blenheim, an

offset service provider company based in UK, has an offset

service providing agreement with ASASCO for TSC business offset

requirements in Saudi Arabia.” Pl. Ex. 93. Even if this email

could be interpreted as an effort to string ASASCO along with

the promise of offset compensation via the OSA, ASASCO was

afforded the opportunity to provide offset services through its

agreement with Blenheim. As to the other emails and decisions,

the core of the misleading conduct in question did not occur

primarily and substantially in Massachusetts. See Sonoran

Scanners, Inc. v. Perkinelmer, Inc., 585 F.3d 535, 546 (1st Cir.

2009) (finding the center of gravity was not in Massachusetts

when plaintiff received and acted upon the allegedly deceptive

statements in Arizona, and where its losses were incurred in

Arizona, but where the allegedly deceptive statements were

uttered in Massachusetts); Uncle Henry's Inc. v. Plaut

Consulting Co., 399 F.3d 33, 45 (1st Cir. 2005) (holding that an

alleged deceptive practice did not occur primarily and

substantially in Massachusetts when the misrepresentations were

                               40

received primarily in Maine and where their impact was primarily

felt there).

              In sum, the Massachusetts SJC’s decision in “Kuwaiti Danish

did not retreat from the proposition that, if the significant

contacts of the competing jurisdictions are approximately in the

balance, the conduct in question cannot be said to have occurred

primarily and substantially in Massachusetts.” Uncle Henry's,

399 F.3d at 45. Here, TSC has met its burden of demonstrating

that the center of gravity is not in Massachusetts.

              Defendant’s motion for summary judgment will be allowed

with respect to Count VI.

              III. Unjust Enrichment/Quantum Meruit (Count V)9

              In its only remaining claim, ASASCO alleges that TSC

unfairly used its services over a ten-year period to secure the

SFW contract, all while paying ASASCO a nominal consulting fee

and intentionally concealing that it had terminated the OSA with

Blenheim. Quantum meruit is a theory of recovery and not an

independent cause of action. See J.A. Sullivan Corp. v.

Commonwealth, 494 N.E.2d 374, 377 (Mass. 1986), overruled on

other grounds by G4S Tech. LLC v. Mass. Tech. Park Corp., 99

N.E.3d 728 (Mass. 2018). “The underlying basis for awarding

quantum meruit damages in a quasi-contract case is unjust



9 The parties barely briefed this issue. Also, the issue of disgorgement is
mentioned in passing, so I do not discuss it.

                                                              41

enrichment of one party and unjust detriment to the other

party.” Salamon v. Terra, 477 N.E.2d 1029, 1031 (Mass. 1985).

“The injustice of the enrichment or detriment in quasi-contract

equates with the defeat of someone's reasonable expectations.”

Id. (quotation omitted).

     Massachusetts law “does not allow litigants to override an

express contract by arguing unjust enrichment.” Platten v. HG

Bermuda Exempted Ltd., 437 F.3d 118, 130 (1st Cir. 2006). So to

the extent that ASASCO argues TSC was unjustly enriched by being

able to pay ASASCO a “nominal” consulting fee for securing the

SFW sale, that claim is barred by the five consulting agreements

as discussed above.

     With respect to the promise of the opportunity to provide

offset services, “[w]hile a party does not recover on the

contract itself under quantum meruit, a court may look to the

terms of the underlying contract to help determine appropriate

recovery under quantum meruit.” Liss v. Studeny, 879 N.E.2d 676,

682 (Mass. 2008). In this case, as discussed above, the terms of

the ASASCO-Blenheim Agreement did not guarantee ASASCO payment

as a percentage of the SFW transaction to compensate it for

services in procuring the sale. Instead, ASASCO would receive

compensation for the provision of either offset credits or a

waiver. The terms of the ASASCO-Blenheim Agreement would not

lead a reasonable person to believe that he was entitled to

                               42

compensation unless he provided such offset services. “As a

general rule, the court will not grant quantum meruit recovery

arising from a contingent fee contract where the contingency has

not occurred.” Liss, 879 N.E.2d at 682-83 (affirming that an

attorney could not recover fees under quantum meruit where a

contingency fee contract provided that the client would not be

liable to pay compensation “except from amounts collected” and

no amounts were ever collected).

     When the offset compensation arrangement was designed,

ASASCO bore the risk that it would be unable to provide either

offsets or secure a waiver. There is no evidence in the record

of specific offset work ASASCO performed or expenses it incurred

in proposing offset projects after the OSA terminated in 2011,

when Al-Tassan alleges he was working under the impression that

OSA still was the governing agreement. Accordingly, ASASCO may

not recover quantum meruit compensation for the provision of

offset services.

     Defendant’s motion for summary judgment is allowed with

respect to Count V.






                               43

                              ORDER

For the reasons stated above, the Court ALLOWS TSC’s motion for

summary judgment (Docket No. 190), DENIES AS MOOT the motions to

strike (Docket Nos. 194, 196, and 221), and DENIES TSC’s renewed

motion for judgment on the pleadings (Docket No. 193).

SO ORDERED.


                              /s/ Patti B. Saris
                              Patti B. Saris
                              Chief United States District Judge




                               44

